                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:19-CR-00220-D-1

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )
                                         )                   ORDER
SALVADOR IBARRA ESCALANTE,               )
    a/k/a "Billy Escalante."             )
                                         )
                   Defendant.            )



      For good cause shown, defendant, SALVADOR IBARRA ESCALANTE's, Motion to

Seal Consent Motion is hereby GRANTED.

      SO ORDERED, this the __il__ day of April 2021.




                                               United States District Judge




       Case 5:19-cr-00220-D Document 908 Filed 04/27/21 Page 1 of 1
